DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Pre Amendment received on 23 April 2019 has been acknowledged and entered.
Claims 1-13 have been amended.  
No new claims have been added.
Claims 1- 13 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2019, 06/23/2020, 06/24/2020 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure Statements are being considered by the Examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-13 are directed to a system (i.e., a machine).  Therefore, claims 1-13 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites: transmit information on usage of the machine tool; calculate, as a use fee, a cost corresponding to the usage of the machine tool received from the use monitoring device, and charging the calculated use fee to the user .receiving.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “a machine tool management system,” “at least one machine tool,” “a use monitoring device,” “a management device,” and “Internet.”  The additional element of the computer system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “use monitoring device” and “the management device” for transmitting information  and calculating a use fee, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered   Further, the additional element of the  “use monitoring device” and “the management device” for transmitting information  and calculating a use fee is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “a machine tool management system,” “at least one machine tool,” “a use monitoring device,” “a management device,” and “Internet” in claim 1 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claim 2, recites “make settlement of the use fee charged…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	
Dependent claim 3, recites “processing of registering the user in the management device”; and “transmitting identification information for the registered user…”  which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 3 is patent ineligible.  
Dependent claim 4, recites 4, “the machine tool has provided therein associated facility and function to be used in machining performed with the machine tool”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the associated facility and function…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 4 is patent ineligible. 
Dependent claim 5, recites “a turning mechanism as a basic mechanism…” and “transmit the information on the usage of the machine tool inclusive of information on usage of the additional mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 5 is patent ineligible.  
Dependent claim 6, recites ”a milling mechanism as a basic mechanism…”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the additional mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 6 is patent ineligible. 
 	Dependent claim 7, recites “main mechanism performing machining and a peripheral mechanism…”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
	Dependent claim 8, recites “main mechanism performing machining and a peripheral mechanism…”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
 Dependent claim 8, recites “transmit the information on the usage of the machine tool inclusive of information on usage of the accessory instrument…” which is further directed to a method of organizing human activity as described in claim 1.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
Dependent claim 9, recites “detecting a status”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the accessory instrument…” which is further directed to a method of organizing human activity as described in claim 1.  The recitation of “sensors” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, 
Dependent claim 10, recites “analyze the information obtained…”, “determining whether the machine tool has an abnormality or whether the machine tool is predicted to fall into a state of having an abnormality, and when it is confirmed that the machine tool has an abnormality or when the machine tool is predicted to fall into the state of having an abnormality, “transmit a signal relating to the abnormality…” which is further directed to a method of organizing human activity as described in claim 1.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 10 is patent ineligible. 
Dependent claim 11, recites “transmit data on an operational status…”; and “accumulate the received data on the operational status, and analyze the accumulated data to store the data at least as production technology information” which is further directed to a method of organizing human activity as described in claim 1.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 11 is patent ineligible. 
Dependent claim 12, recites “processing of requesting permission…to use the production technology information…”; and “calculate the use fee for the machine tool according to use/non-use of the production technology information” which is further directed to a method of organizing human activity as described in claim 1.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or 
Dependent claim 13, recites “requesting permission to use the machine tool, and when obtaining the permission… and making the machine tool operational’; and when receiving a signal requesting permission to use the machine tool … recognizing the user and execute a processing of judging permissibility and sending a reply…” which is further directed to a method of organizing human activity as described in claim 1.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 13 is patent ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (JP 2002318970 A).
As per claim 1, Sugita discloses a machine tool management system, comprising: 
Sugita: [0002]The manufacturer factory reception in both directions A, B and a communication line 40 (e.g., the Internet or the telephone line). The user, in addition to the A, B can be factory), 

the machine tool being disposed at a location available to a specified or unspecified user (Sugita [0007]-[0008] The machine tool 30a, user A which is installed at the factory. Furthermore, the machine tool 30b, user B which is installed at the factory. The manufacturer factory reception in both directions A, B and a communication line 40 (e.g., the Internet or the telephone line). The user, in addition to the A, B can be factory. Furthermore, the same machine tool can be provided in a plurality of the user. In this case, each of the machine tool can be controlled individually, collectively); and 

a management device connecting to the Internet and communicating with the use monitoring device (Sugita: [0007], Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing. Furthermore, in the device 11, a communication I/F14 is connected, via a communication line 40, for example, terminal 20a, 20b and capable of transmitting and receiving data), 

the use monitoring device being configured to transmit information on usage of the machine tool to the management device (Sugita: [0012]: Terminal 20a, which is transmitted from the control device 10 receives an index of charge and use, the indicator 24a, as shown in fig. 7 a charge indicator display screen is displayed. The charge indicator on the display screen using, for example, use of a grinding machine and permission condition A, its use permission condition corresponding to the charge for the use of the index ({grinding machine of the charge for the use of the index A per 1}). Next, on the display unit 24a, as shown in fig. 8, the charge for the use of the index used in grinding machine and permission condition A is used to select whether the selection menu is displayed. The user, in this selection screen, display unit 24a of the charge indicator is displayed on a display screen in a grinding machine used index of charge to determine whether A is used); and 

the management device being configured to calculate, as a use fee, a cost corresponding to the usage of the machine tool received from the use monitoring device, and then execute a processing of charging the calculated use fee to the user (Sugita: [0011] Furthermore, the calculated using index of charge is transmitted to the terminal 20a (of fig. 3 (3)). For example, the set charge on base 12 {rate per rotation of the spindle 1} is stored, the control device 10, which is received from the terminal device 20a {1 min of the temporary operation of the number of revolutions of the main shaft ()} of the temporary operation using the operation state information, for example, by use of the formula for calculating an index of charge A grinding machine) also see [0020]-[0021]).   

As per claim 3, Sugita discloses the machine tool management system according to claim 1, wherein: the use monitoring device is configured to execute a processing of registering the user in the management device (Sugita: [0013]: Control device 10, and is used to receive information applied, permitting use ID is determined. Furthermore, the determined ID and permitting use, permits the use of a machine tool corresponding to the ID customer use permission conditions are stored in a database management. Furthermore, ID ID information including use permission is transmitted to the terminal device 20a (of fig. 3 (5)). The terminal device 20a, and permits the use of ID information is received, the indicator 24a, as shown in fig. 9, ID is displayed on a display unit 24a permitting use); and 

 	the management device is configured to execute a processing of transmitting identification information for the registered user to the use monitoring device ([0013]: Control device 10, and is used to receive information applied, permitting use ID is determined. Furthermore, the determined ID and permitting use, permits the use of a machine tool corresponding to the ID customer use permission conditions are stored in a database management. Furthermore, ID ID information including use permission is transmitted to the terminal device 20a (of fig. 3 (5)). The terminal device 20a, and permits the use of ID information is received, the indicator 24a, as shown in fig. 9, ID is displayed on a display unit 24a permitting use; also see claim 3).  

As per claim 4, Sugita discloses the machine tool management system according to claim 1, wherein: 
 	the machine tool has provided therein associated facility and function to be used in machining performed with the machine tool (Sugita:  [0008]: Maker is provided on the side of the control device 10, as shown in fig. 2, is provided with a processing device 11. In the device 11, for example, a machine tool 30a, 30b of the set charge time are stored, and a base charge 12 is set, is connected to the read/write enable. Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing); and 

the use monitoring device is configured to transmit the information on the usage of the 2Docket No.: 50234/MFP-188-US machine tool inclusive of information on usage of the associated facility and function to the management device (Sugita: [0008]: Maker is provided on the side of the control device 10, as shown in fig. 2, is provided with a processing device 11. In the device 11, for example, a machine tool 30a, 30b of the set charge time are stored, and a base charge 12 is set, is connected to the read/write enable. Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing. Furthermore, in the device 11, a communication I/F14 is connected, via a communication line 40, for example, terminal 20a, 20b and capable of transmitting and receiving data. The terminal device 20a, processing unit 22a is provided. In the treatment device 22a, for example, such as a keyboard for inputting 25a and working conditions, (e.g., number of revolutions of the main shaft) operating condition or conditions of the screen of the monitor supporting input such as a display unit 24a is connected).  

As per claim 9, Sugita discloses the machine tool management system according to claim 1, wherein: 
the machine tool has provided therein various sensors each detecting a status of the machine tool (Sugita:  [0010] The terminal device 20a, to monitor the operation state at the time of temporary operation. For example, a spindle motor of a grinding machine A is provided on the encoder (not shown) is used, {temporary operation of the number of revolutions of the main shaft 1 min} is detected, as the operation state information of the temporary operation is transmitted to the control device 10 (of fig. 3 (1)).  Furthermore, as the operating state information of the temporary operation, grinding machine not only of various detection signals A, an input screen and temporary operating conditions include a temporary operating conditions); and 
the use monitoring device is configured to transmit information obtained from the various sensors, as the information on the usage of the machine tool, to the management device ([0016] The terminal device 20a, and a starting operation of the grinding machine A, for a suitable period of time (for example, every predetermined time, or predetermined time) A of the grinding machine operating state (for example, starting from the time elapsed, the main shaft rotational speed or a rotational speed of a main spindle of the integrated value, the feed speed of the tool, the feeding speed of the table) is detected, the control device 10 as the operating state information of the grinding machine transmits the A (of fig. 3 (9))..  

As per claim 11, Sugita discloses the machine tool management system according to claim 1, wherein: 
the use monitoring device is configured to transmit data on an operational status obtained from the machine tool to the management device (Sugita: [0010] The terminal device 20a, to monitor the operation state at the time of temporary operation. For example, a spindle motor of a grinding machine A is provided on the encoder (not shown) is used, {temporary operation of the number of revolutions of the main shaft 1 min} is detected, as the operation state information of the temporary operation is transmitted to the control device 10 (of fig. 3 (1)).  Furthermore, as the operating state information of the temporary operation, grinding machine not only of various detection signals A, an input screen and temporary operating conditions include a temporary operating conditions); and 
the management device is configured to accumulate the received data on the operational status, and analyze the accumulated data to store the data at least as production technology information (Sugita: [0009]) Furthermore, in the processing unit 22a, and monitoring the operation state (for example, number of revolutions of the main shaft) of a machine tool, for example, the operation state information collection means 26a is accumulated for a predetermined period and to collect information. In the processing unit 22a, a communication I/F23a is connected, via a communication line 40, for example, control device 10 is capable of transmitting and various data. The terminal device 20a, for example, the communication means of the NC machine tool 30a is provided. The configuration of these, terminal 20b in the same way. Furthermore, the communication line 40, a cable system may even by a wireless system).  

As per claim 13, Sugita discloses the machine tool management system according to claim 1, wherein: 
the machine tool is disposed at a location available to an unspecified user ([0009]; 
the use monitoring device is further configured to execute a processing of requesting permission from the management device to use the machine tool ([0014]-[0015], and 
when obtaining the permission from the management device ([0015]), 
execute a processing of making the machine tool operational ([0015]); and 
the management device is further configured to, when receiving a signal requesting permission to use the machine tool from the use monitoring device, execute a processing of recognizing the user and execute a processing of judging permissibility and sending a reply to the use monitoring device ([0016]).
The Examiner interprets the unspecified user to be any worker from a  manufacturing facility/factory as described by Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1).
As per claim 2, Sugita discloses the machine tool management system according to claim 1.  Sugita does not explicitly disclose, however, Winch et al. discloses:
wherein the management device is configured to make settlement of the use fee charged to the user, by executing a processing in cooperation with the use monitoring device (Winch et al.: [0017].  Also, the owner can unlock or authorize the equipment from a remote location upon payment of the fee for usage of the equipment by the renter or the renter agreeing to use the equipment in a manner authorized by the owner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the payment feature as taught by Winch et al. in order provide continued use of the equipment to the customer.

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Prestidge et al. (US PG Pub. 20090028286 A1) and Winch et al..
As per claim 5, Sugita discloses the machine tool management system according to claim 1.  Sugita does not further disclose, however, Prestidge et al. discloses: 
the machine tool includes a turning mechanism as a basic mechanism (Prestidge et al. [0018] For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer); and 

the machine tool includes, as an additional mechanism, one or more mechanisms selected from among a tailstock mechanism, a steady rest mechanism, a milling mechanism, second and subsequent tool rests, second and subsequent spindle mechanisms, and a coolant mechanism (Prestidge et al.: [0018] For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer; also see [0038],[0047],[0004],[0006]).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage of the measurement probe system (Prestidge et al.: [0037])

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean Winch et al. charges a usage fee for any machine tool and related mechanisms/add-ons.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of machine tool usage fee system of Sugita in view of Prestidge et al.’s machine tool add-on usage fee system to include the calculating of a usage fee for machine tools/durable goods equipment and additional mechanical devices as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 

As per claim 6, Sugita discloses the machine tool management system according to claim 4, wherein:
the machine tool includes a milling mechanism as a basic mechanism ([0009: Next, control device 10 for processing, and the procedure of the processing shown in fig. 3, is explained by referring to a display example shown in figs. 4-14. In this embodiment the machine tool 30a A is used as an explanation on a grinding machine. A grinding machine 
Sugita does not explicitly disclose, however, Prestidge et al. discloses: 
the machine tool includes, as an additional mechanism, one or more mechanisms selected from among a rotating shaft other than a tool spindle, a mechanism associated with a U-shaft of the tool spindle, a workpiece clamping mechanism, and a coolant mechanism  (Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]). 

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the use monitoring device is configured to transmit the information on the usage of the machine tool inclusive of information on usage of the additional mechanism to the management device (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean Winch et al. charges a usage fee for any machine tool and related mechanisms/add-ons.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of machine tool usage fee system of Sugita in view of Prestidge et al.’s machine tool add-on usage fee system to include the calculating of a usage fee for machine tools/durable goods equipment and additional mechanical devices as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 
 

As per claim 7, Sugita discloses the machine tool management system according to claim 1, wherein: 
the machine tool includes a main mechanism performing machining ([0009: Next, control device 10 for processing, and the procedure of the processing shown in fig. 3, is explained by referring to a display example shown in figs. 4-14. In this embodiment the machine tool 30a A is used as an explanation on a grinding machine. A grinding machine used by a manufacturer to rent from user A (e.g., A) a factory installed on the terminal device 20a); and 
Sugita does not explicitly disclose, however, Prestidge et al. discloses: 
Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]). 

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the use monitoring device is configured to transmit the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism to the management device (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee Sugita to include the calculating of a usage fee for machine tools/durable goods equipment as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 

As per claim 8, Sugita discloses the machine tool management system according to claim 1.  Sugita does not further disclose, however, Prestidge Et al. discloses:
wherein: 
an accessory instrument to be used in machining performed with the machine tool is provided around the machine tool (Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]) 

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the use monitoring device is configured to transmit the information on the usage of the machine tool inclusive of information on usage of the accessory instrument to the management device (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean any machine tool and related mechanisms.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for machine tools/durable goods equipment as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (JP 2002318970 A) in view of Lange et al. (US PG Pub. 2012/0182029 A1).
As per claim 10, Sugita discloses the machine tool management system according to claim 9, wherein the management device is configured to analyze the information obtained from the various sensors received from the use monitoring device ([0010] The terminal device 20a, to monitor the operation state at the time of temporary operation. For example, a spindle motor of a grinding machine A is provided on the encoder (not shown) is used, {temporary operation of the number of revolutions of the main shaft 1 min} is detected, as the operation state information of the temporary operation is transmitted to the control device 10 (of fig. 3 (1)).  Furthermore, as the operating state information of the temporary operation, grinding machine not only of various detection signals A, an input screen and temporary operating conditions include a temporary operating conditions).
 	Sugita does not explicitly disclose, however, Lange et al. discloses:
determine whether the machine tool has an abnormality or whether the machine tool is predicted to fall into a state of having an abnormality (Lange et al.:[0034] Thus, an inventive apparatus cannot only be used to determine the missing of a tool or a breakage of a tool of a machine tool. Rather, the above defined apparatus can also be used to detect whether the inserted work piece is correctly positioned or whether the correct tool is available in the machine. [0021] In another aspect, the detector is operable to generate an alarm. In very simple versions of an inventive apparatus the detector outputs an acoustical and/or an optical alarm signal after the detection of a fault of the operation of the machine tool. This signal enables the operating personnel to control the operation state of the machine and to initiate respective counteractions. In machines which are designed for an automated or largely automated operation the detector supplies the detected fault to the monitoring system of the machine and the monitoring system automatically initiates the respective measures), and 

when it is confirmed that the machine tool has an abnormality or when the machine tool is predicted to fall into the state of having an abnormality, transmit a signal relating to the abnormality to the use monitoring device ([0021] In another aspect, the detector is operable to generate an alarm. In very simple versions of an inventive apparatus the detector outputs an acoustical and/or an optical alarm signal after the detection of a fault of the operation of the machine tool. This signal enables the operating personnel to control the operation state of the machine and to initiate respective counteractions. In machines which are designed for an automated or largely automated operation the detector supplies the detected fault to the monitoring system of the machine and the monitoring system automatically initiates the respective measures).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the tool machine monitoring device as taught by Lange et al. in order to detect/monitor malfunctions and initiate respective measure (Lange et al. [0036]).  

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (JP 2002318970 A) in view of Kreidler et al. (US PG Pub. 2003/0014322 A1). 
As per claim 12, Sugita discloses the machine tool management system according to claim 11.
Sugita does not further disclose, however, Kreidler et al. discloses, wherein: 

the use monitoring device is configured to execute a processing of requesting permission from the management device to use the production technology information stored in the management device (Kreidler et al.: [0019] A further aspect of the present invention is directed to a method for serving an operator of a machine tool, wherein the machine tool comprises a control system equipped for communicating over a network with a host system. The method comprises the steps of receiving a request for content from the control system, receiving an identifying code from the control system, identifying a price for the requested content, delivering the requested content; and charging the operator of the machine tool the identified price, also see Abstract, [0003],[0014],[0016]; and 
the management device is configured to calculate the use fee for the machine tool according to use/non-use of the production technology information (claim 17, providing access to data derived from the database entry for a fee). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugita to include the technology/content received from machine tools as taught by Kreidler et al. to provide knowledge-based performance improvements in machine tools to customer (Kreidler et al.:[0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  “Climax Portable Machine Tools Opens New Rental Depots in Australia and the United States”, February 17, 2011; Business Wire, 2 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628